UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7922


SYLVESTER MIDDLETON, JR.,

                Petitioner - Appellant,

          v.

WARDEN CHRISTOPHER ZYCH,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:12-cv-00266-SGW-RSB)


Submitted:   January 17, 2013             Decided:   March 27, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sylvester Middleton, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sylvester Middleton, Jr., a federal prisoner, appeals

the district court’s order dismissing his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition.                We have reviewed the record

and find no reversible error.                  Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated     by   the    district     court.             Middleton       v.   Zych,     No.

7:12-cv-00266-SGW-RSB         (W.D. Va.         Oct.     4,       2012).     We      deny

Middleton’s     motion       to   compel       production         of   documents     and

dispense    with      oral    argument     because          the     facts   and     legal

contentions     are   adequately     presented         in     the   materials     before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           2